DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Claims 11-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/03/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub No.: 20190293342 (“Butenhoff et al.”).
 	
Regarding Claims 1-10 and 20, Butenhoff et al. (Refer to the embodiment discloses Figs. 4-5) CLAIM 1: a cover for a storage bin of a refrigerator, the cover comprising:

a communication portion (at each side) that is configured to provide fluid communication between the upper space and lower space, the communication portion comprising:
an upward-facing recessed surface (supporting 16), one or more side wall portions that extend above and at least partially bound the recessed surface, and
a plurality of apertures (at each die, see Fig. 5) that extend through the recessed surface and provide fluid communication between the upper space and lower space,
wherein the recessed surface and the one or more side wall portions collectively define arecess; CLAIM 2- further comprising an insert member (24) that is removably inserted into the recess of the communication portion such that the insert member is flush with a top of the one or more side wall portions (at each side); CLAIM 3- wherein the insert member (24) comprises a paper-based material (via 26); CLAIM 4-wherein the insert member (24) comprises a frame portion and a breathable membrane (26), wherein the frame portion holds and extends at least partially about a perimeter of the breathable membrane (26); CLAIM 5-wherein the insert member (26) comprises a first member and a second member removably connected to each other, wherein: the first member includes a U-shaped upper portion (along the bottom) and a plurality of side walls that extend from the upper portion, and the second member comprises a breathable membrane (26) and a frame portion that holds and extends at least partially about a perimeter of the breathable membrane; CLAIM 6- wherein the cover (14) comprises a CLAIM 7- wherein the upper surface of the panel(14) comprises a front edge, a rear edge, a left edge, and a right edge, and the frame includes a front trim member that extends along the front edge, a rear trim member that extends along the rear edge, a left trim member that extends along the left edge, and a right trim member that extends along the right edge; CLAIM 8- wherein the communication portion (at each side) is defined by one of the left trim member and right trim member of the frame (as seen in Fig. 5) ; CLAIM 9- wherein the frame (surroning 14) is integrally formed as a monolithic body and defines the communication portion of the cover; CLAIM 10- wherein the cover (14) is arranged in a storage compartment of the refrigerator, above the storage bin; CLAIM 20-  wherein the panel (!4) extends in a first plane, and the upward facing recessed surface is located below the first plane (As seen in Fig.5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 12:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637